887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Anthony M. Brannon, ResidentSuperior Court Judge;  Edwin Preston, Jr., Superior CourtJudge;  Donald Stephens, Superior Court Judge;  RonaldStephens, District Attorney, Defendants-Appellees.Charles Sonny BOSTIC, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Anthony M. Brannon, ResidentSuperior Court Judge;  Edwin Preston, Jr., Superior CourtJudge;  Donald Stephens, Superior Court Judge;  RonaldStephens, District Attorney, Defendants-Appellees.
Nos. 88-6019, 88-7063.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 21, 1989.Decided Sept. 28, 1989.Rehearing and Rehearing In Banc Denied Oct. 24, 1989.

Charles Sonny Bostic, appellant pro se.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
These appeals involve two 42 U.S.C. Sec. 1983 actions filed by Charles Sonny Bostic.  The suits, which were filed a month apart, both name the same five defendants.  Both suits also allege that these defendants violated Bostic's constitutional rights in an unspecified manner related to his conviction and imprisonment.  The district court dismissed both actions as frivolous under 28 U.S.C. Sec. 1915(d), noting that Bostic had filed more than a dozen previous civil rights suits and eight habeas corpus petitions making similar allegations.


2
Based on our examination of the record, we find that Bostic filed timely appeals from two orders in these suits:  the district court's order dismissing the first action (Bostic v. State of North Carolina, C/A No. 87-876-S (M.D.N.C. Dec. 16, 1987));  and the district court's order denying Bostic's second postjudgment motion in the second action (Bostic v. State of North Carolina, C/A No. 88-21-S (M.D.N.C. March 9, 1988).  This second postjudgment motion was styled "Objections to Court's Allegations and Petition for Discovery Conference."


3
We affirm the dismissal in No. 88-7063 for the reasons stated by the district court.  Bostic v. State of North Carolina, C/A No. 87-876-S (M.D.N.C. Dec. 16, 1987).  We also find that the district court did not abuse its discretion in denying Bostic's second postjudgment motion in Bostic v. State of North Carolina, C/A No. 88-21-S (M.D.N.C.).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
No. 88-6019--AFFIRMED.


5
No. 88-7063--AFFIRMED.